





Exhibit 10.25




SECOND AMENDMENT TO SECURITY AGREEMENT




This SECOND AMENDMENT (the “Amendment”), dated as of September 21, 2015, to
SECURITY AGREEMENT made by Onstream Media Corporation, a Florida corporation
(the “Company”), each of the Subsidiaries of the Company set forth on Schedule I
of the Security Agreement (each a Subsidiary and together with the Company, the
“Grantor”) to Sigma Opportunity Fund II, LLC, a Delaware limited liability
company, as the initial holder of the Prior Sigma Notes (the “Holder”).  All
capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Amended Note (as defined below).




WITNESSETH:




WHEREAS, pursuant to a Note Purchase Agreement, dated December 31, 2014, Grantor
issued an Amended and Restated Senior Secured Convertible Note (the “Prior Sigma
Note”) in favor of Holder in the principal amount of $1,358,000;




WHEREAS, pursuant to the Security Agreement, the Grantor granted a security
interest in certain assets of the Grantor to secure repayment of the Prior Sigma
Note;




WHEREAS, pursuant to a Note Purchase Agreement, dated September 21, 2015,
Grantor is issuing a Second Amended and Restated Senior Secured Convertible Note
(the “Amended Note”) which amends and restates the Prior Sigma Note to increase
the outstanding principal amount thereof to $1,583,000;




WHEREAS, in connection with the issuance of the Amended Note, the Grantor has
agreed to enter into this Amendment to the Security Agreement to confirm that
the Amended Note is entitled to the benefits of the Security Agreement (as such
term is defined in the Amended Note).




NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company and Holder hereby agree as follows:




1.         Definitions.  The following Definitions contained in the Security
Agreement are supplemented as follows:




“Note” includes the Second Amended and Restated Senior Secured Convertible Note,
dated September 21, 2015, issued by the Grantor to Holder pursuant to the Note
Purchase Agreement.”

“Note Purchase Agreement” includes the Note Purchase Agreement, dated as of
September 21, 2015, by and between the Grantor and the Holder pursuant to which,
among other things, the Grantor issued the Note.”

 

1


--------------------------------------------------------------------------------




2.         Miscellaneous.  Except as specifically amended hereby, the Security
Agreement shall remain in full force and effect as issued.  All references to
the Security Agreement in any of the Transaction Documents shall be deemed to
refer to the Security Agreement as amended by this Amendment and as the same may
be further amended, supplemented or modified in accordance with its terms by the
parties from time to time. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York. This Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

 

[Signature Page Follows]

 

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Grantor and the Holder have caused this Amendment to be
duly executed and delivered by their respective officers or other
representatives thereunto duly authorized as of the date first above written.




ONSTREAM MEDIA CORPORATION

 




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




INFINITE CONFERENCING, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




ENTERTAINMENT DIGITAL NETWORK, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




AV ACQUISITION, INC.




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




ONSTREAM CONFERENCING CORPORATION




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




MEDIA ON DEMAND




By: /s/ Randy Selman

      Name: Randy Selman

      Title: President

 

3


--------------------------------------------------------------------------------




HOTEL VIEW CORPORATION







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




OSM ACQUISITION INC.







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President




AUCTION VIDEO JAPAN, INC.







By: /s/ Randy Selman

      Name: Randy Selman

      Title: President







SIGMA OPPORTUNITY FUND II, LLC

By: Sigma Capital Advisors, managing member




By: /s/ Thom Waye

Name: Thom Waye

Title:   Manager





























[Security Agreement Amendment – Signature Page]




4
